DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensor circuit comprising a controller configured to, for a first time period, enable a first selected subset of the first plurality of bipolar transistors in the first bank and enable a first selected subset of the second plurality of bipolar transistors in the second bank, wherein for the first time period, the second plurality of bipolar transistors has a greater effective emitter area of enabled bipolar transistors than an effective emitter area of enabled bipolar transistors of the first plurality of bipolar transistors; and wherein the first selected subset of the first plurality of bipolar transistors is less than all of the first plurality of bipolar transistors (claim 1).
A temperature sensor circuit comprising a controller configured to, for each rotation of a plurality of rotations, enable a subset of the second plurality of bipolar transistors in the second bank, and for each of a plurality of time periods within the rotation, enable a different subset of the first plurality of bipolar transistors in the first bank, wherein a number of bipolar transistors in the subset of the second plurality of bipolar transistors is greater than a number of bipolar transistors in each different subset of the first plurality of bipolar transistors (claim 14).
A method comprising, while providing the output current, performing a set of rotations on the second bank of bipolar transistors, wherein, for each rotation of the set of rotations enabling a subset of the second plurality of bipolar transistors in the second bank, and for each of a plurality of time periods within the rotation, enabling a different subset of the first plurality of bipolar transistors in the first bank, the first plurality of bipolar transistors having an effective emitter area of enabled bipolar transistors that is less than an effective emitter area of enabled bipolar transistors of the second plurality of bipolar transistors (claim 18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/9/21